10-1159
     Jones v. Commissioner of Social Security


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of September, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                ROBERT A. KATZMANN,
 9                DEBRA ANN LIVINGSTON,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13      CHARLENE JONES, on behalf of TYSHAWN
14      JONES,
15
16                   Plaintiff-Appellant,
17
18                   -v.-                                               10-1159
19
20      COMMISSIONER OF SOCIAL SECURITY,
21
22                   Defendant-Appellee.
23
24
25      - - - - - - - - - - - - - - - - - - - -X
26
27      FOR APPELLANT:            Charlene Jones, pro se
28                                Brooklyn, NY

                                                 1
 1   FOR APPELLEE:     Arthur Swerdloff
 2                     Assistant United States Attorney,
 3                     United States Attorney’s Office,
 4                     Eastern District of New York
 5                     Brooklyn, NY
 6
 7
 8
 9        Appeal from a judgment by the United States District
10   Court for the Southern District of New York (Townes, J.)
11   granting Defendant’s motion for judgment on the pleadings.
12
13        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
14   AND DECREED that the district court’s judgment is AFFIRMED.
15
16        Appellant Charlene Jones, pro se, appeals the district
17   court’s grant of the Commissioner’s motion for judgment on
18   the pleadings under Rule 12(c) of the Federal Rules of Civil
19   Procedure, upholding the denial of appellant’s application
20   for supplemental security income (“SSI”).   We assume the
21   parties’ familiarity with the underlying facts, the
22   procedural history, and the issues presented for review.
23
24        We review de novo a district court’s judgment on the
25   pleadings pursuant to Federal Rule of Civil Procedure 12(c).
26   Jasinski v. Barnhart, 341 F.3d 182, 184 (2d Cir. 2003). In
27   reviewing the denial of SSI benefits by the Commissioner, we
28   conduct a plenary review of the administrative record, see
29   Schaal v. Apfel, 134 F.3d 496, 500-01 (2d Cir. 1998) (“[O]ur
30   focus is not so much on the district court’s ruling as it is
31   on the administrative ruling.”). We may not set aside the
32   Commissioner’s decision unless the factual findings are
33   unsupported by substantial evidence, or incorrect legal
34   standards were applied. See, e.g., Burgess v. Astrue, 537
35   F.3d 117, 127-28 (2d Cir. 2008). A determination is
36   supported by substantial evidence if the record contains
37   “such relevant evidence as a reasonable mind might accept as
38   adequate to support a conclusion.” Richardson v. Perales,
39   402 U.S. 389, 401 (1971)(internal quotation marks omitted).
40        Having conducted an independent and de novo review of
41   the record in light of these principles, we affirm the
42   district court’s order for substantially the same reasons
43   stated by the district court in its thorough and well-
44   reasoned memorandum and order.

                                  2
1        For the foregoing reasons, the judgment of the district
2   court is hereby AFFIRMED.
3
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7




                                 3